     Case 3:20-cv-00141 Document 14 Filed on 05/21/20 in TXSD Page 1 of 3




                        MARTINEZ & MCGUIRE PLLC
                                  17227 Mercury Drive, Suite B
                                     Houston, Texas 77058
                                         (281) 286-9100
                                    (281) 286-9105 Facsimile



                                        May 21, 2020


VIA ECF
Honorable Jeffrey V. Brown
United States District Judge
Southern District of Texas
Galveston Division
601 Rosenberg Avenue
Galveston, Texas 77550

       Re:    Case No.3:20-cv-141; Rosie Yanas, et al., v. Antonios Pagourtzis, et al.; In the
              Southern District of Texas, Galveston Division

Dear Judge Brown:

       We write on behalf of all plaintiffs and plaintiffs-intervenors in the above-
referenced action, who are victims and surviving families of the mass shooting at Santa
Fe High School in Santa Fe, Texas (jointly, the “Plaintiffs”). We write in response to the
Court’s order dated May 18, 2020, to notify the Court that the Plaintiffs intend to file an
amended complaint. Plaintiffs also intend to file a motion to remand this action to state
court by June 1, 2020. For this reason, Plaintiffs seek an order from the Court granting
them leave to file their amended complaint within 14 days of the Court’s decision on the
Plaintiffs’ motion to remand (similar to the order that was entered yesterday in the related
case of Tisdale v. Yanas, Case No.3:20-cv-140).

      This action was removed from state court on May 1, 2020 by Defendants
Luckygunner, LLC, Red Stag Fulfillment, LLC, MollenhourGross, LLC, Jordan
Mollenhour and Dustin Gross (jointly, the “Removing Defendants”). The Notice of
Removal was not joined by two defendants in the state court action, Antonios Pagourtzis,




                                               1
     Case 3:20-cv-00141 Document 14 Filed on 05/21/20 in TXSD Page 2 of 3



and Rose Marie Kosmetatos.1 (Docket Entry No. 1). The Plaintiffs intend to file their
motion to remand within 30 days of removal, raising certain procedural and substantive
defects in the Notice of Removal.

        On May 8, 2020, the Removing Defendants filed three motions to dismiss (DE Nos.
5,6,7). Prior to filing the motions, the Removing Defendants did not confer with the
Plaintiffs about their right to amend their pleadings, in violation of this Court’s Local
Rule 6. See Defendant Red Stag Fulfillment, LLC’s Motion to Dismiss and Memorandum
of Law in Support, at 2, n.1 (D.E. No. 5). On May 18, 2020, this Court entered an Order
noting that the Removing Defendants had not complied with Local Rule 6, and sua sponte
granting the Plaintiffs leave to file an amended complaint if they notified the Court of
their intent to do so by May 21, 2020.

       Plaintiffs wish to preserve their ability to amend their complaint but are mindful
of case law in the Fifth Circuit which holds that substantial participation in the litigation
before the federal district court may waive a plaintiff’s right to assert procedural defects
in removal. See SkyGlass, Inc. v. PartnerShip, LLC, 3:19-CV-1087-S, 2019 U.S. Dist. LEXIS
137111, at *8-10 (N.D. Tex. Aug. 14, 2019) (collecting Fifth Circuit case law on the issue of
waiver, but holding that plaintiff did not waive objection to defective removal where it
expressly preserved the procedural defect in a footnote to the amended complaint.).

       Consistent with this case law, and in the interest of judicial economy, Plaintiffs
therefore request that the Court permit Plaintiffs to file their amended complaint within
14 days of this Court’s decision on the Plaintiffs’ forthcoming motion to remand (if that
motion is not granted). See In re Carter, 618 F.2d 1093, 1101 (5th Cir.1980) (“It is a
fundamental principle of law that whether subject matter jurisdiction exists is a question
answered by looking to the complaint as it existed at the time the petition for removal
was filed.”). A proposed order is attached as Exhibit A. If Plaintiffs’ request is denied,
Plaintiffs will file their amended complaint within 14 days of this letter, as instructed by
the Court’s Order

       Counsel for Defendants Antonios Pagourtzis and Rose Marie Kosmetatos have
provided consent to the proposed schedule. See Exhibit B, attaching email from Ron
Rodgers to Clint McGuire, dated May 15, 2020. The Removing Defendants have not
consented to stay briefing on the motions to dismiss until after the motion to remand is
decided. See id., attaching email from Andrew Lothson to Alla Lefkowitz, dated May 14,
2020 (“The briefing on our clients’ pending Rule 12(b) motions is to proceed in accordance
with the Judge’s Order [in the Tisdale case], the Federal Rules of Civil Procedure and the
Southern District’s Local Rules.”).


1
         A third defendant, Dimitrios Pagourtzis, is currently committed at Vernon State Hospital
after a criminal court determined that he was not competent to stand trial; he has not entered an
appearance in this action.

                                                2
      Case 3:20-cv-00141 Document 14 Filed on 05/21/20 in TXSD Page 3 of 3



                                           Respectfully submitted,


 THE LAW FIRM OF ALTON C. TODD             MARTINEZ & MCGUIRE PLLC
 Alton C. Todd
 State Bar No. 20092000                     /s/ Clint E. McGuire
 Seth Mitchell Park                        Clint E. McGuire
 State Bar No. 24102325                    State Bar No. 24013139
 312 S. Friendswood Drive                  17227 Mercury Drive, Suite B
 Friendswood, Texas 77546                  Houston, Texas 77546
 Phone: 281-992-8633                       281-286-9100
 Facsimile: 281-648-8633                   281-286-9105 – Fax
 alton@actlaw                              Clint@mmtriallawyers.com
 set@actlaw
                                           Attorney for Plaintiffs Rosie Yanas and
 Attorneys for Plaintiff-Intervenor        Christopher Stone and Plaintiff-Intervenors
 Rhonda Hart                               Mark Mcleod, Gail McCleod, Pamela Stanich,
                                           Shannan Claussen, Clayton Horn, Abdul
                                           Aziz, Farah Naz and Flo Rice
 APFFEL LEGAL, PLLC
 Darrell A. Apffel                         EVERYTOWN LAW
 State Bar No. 01276600                    Alla Lefkowitz*
 Darrell@apffellegal.com                   Molly Thomas-Jensen*
 D. Blake Apffel                           Krystan Hitchcock*
 State Bar No. 24081911                    450 Lexington Ave, P.O. Box #4184
 Blake@apffellegal.com                     New York, NY 10017
 104 Moody Ave. (21st)                     646-324-8226
 Galveston, Texas 77550                    Alefkowitz@everytown.org
 P.O. Box 1078                             Mthomasjensen@everytown.org
 Galveston, TX 77553                       Khitchcock@everytown.org
 Tel. (409) 744-3597
 Fax: (281) 612 9992                       *Pro hac vice application forthcoming

 Attorneys for Plaintiffs                  Attorneys for Plaintiffs-Intervenors
 William Beazley and Shirly Beazley        Abdul-Aziz and Farah Naz



cc:    Counsel of record via ECF




                                       3
